Citation Nr: 0405824	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-06 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran's substantive appeal of the January 2000 
rating decision was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1960 to March 
1962 and from April 1962 to March 1976

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied service 
connection for squamous cell carcinoma of the floor of the 
mouth.  

On its own motion, the Board notified the veteran by letter 
dated in January 2004 that, as a jurisdictional matter, it 
had to address the issue of whether the veteran's substantive 
appeal was timely filed prior to adjudicating the merits of 
the appeal.  See 38 C.F.R. § 20.101(d) (2003).  The veteran's 
response received at the Board in February 2004 has been 
associated with the claims folder.  

The Board notes that the veteran submitted a notice of 
disagreement with the RO's August 2000 denial of service 
connection for prostate cancer.  However, the RO resolved 
that matter in the veteran's favor in a May 2002 rating 
action.  Therefore, the issue is not currently in appellate 
status.  


FINDINGS OF FACT

1.  The RO issued notice of its January 2000 rating decision 
and of the veteran's appellate rights by letter dated on 
February 8, 2000 and sent to the veteran's address of record.  

2.  The RO received the veteran's notice of disagreement in 
August 2000 and issued its statement of the case on May 22, 
2002.  The statement of the case was sent to the veteran's 
address of record.   

3.  The RO received the veteran's substantive appeal on 
February 4, 2003.

4.  There is no indication that the veteran submitted a 
written request for an extension of time to file his 
substantive appeal.    


CONCLUSION OF LAW

The veteran's substantive appeal of the January 2000 rating 
decision was not timely filed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.200, 20.301, 20.302, 20.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The Board emphasizes that the Board's January 2004 letter to 
the veteran explained the requirements for establishing 
timeliness of his substantive appeal and afforded him an 
opportunity to respond.  38 U.S.C.A. § 5103.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  However, due to the 
legal nature of the inquiry, as discussed in detail below, 
the Board finds no reasonable basis for assisting the veteran 
in securing any evidence to support his claim.  38 U.S.C.A. § 
5103A(a)(2).  When no amount of notice or assistance will 
change a claimant's legal status, deficiencies in notice or 
assistance are nonprejudicial.  See Valiao v. Principi, 17 
Vet. App. 229 (2003) (finding nonprejudicial error in Board's 
failure to discuss amended duty to notify and failure of 
required development when appellant was ineligible as a 
matter of law for dependency and indemnity compensation).  
See also Sabonis v. Brown, 6 Vet. App. 426 (1994) (Board 
should avoid actions that impose additional burdens on VA 
without benefit flowing to the veteran), appeal dismissed, 56 
F.3d 79 (Fed. Cir. 1995); Smith v. Gober, 14 Vet. App. 227 
(2000) (VCAA does not to apply to claims that turn on 
statutory interpretation).  Finally, the veteran has 
submitted supplemental argument in support of the appeal.  He 
has not requested any personal hearing.  The Board finds no 
basis for delaying consideration of the issue at hand by 
remanding the appeal for additional notice or assistance.  

Analysis

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2003).  A substantive appeal is timely if 
it is received within one year of the date the veteran was 
notified of the denial of his claim, or within 60 days after 
the statement of the case was issued, whichever period is 
later.  38 U.S.C.A. § 7105(d)(3); 38 U.S.C.A. § 20.302(b).  
The 60-day period may be extended for a reasonable period on 
request for good cause shown.  38 U.S.C.A. § 7105(d)(3).  
Regulations further specify that a request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing.  38 C.F.R. § 20.303.  

In this case, the RO denied the veteran's claim for service 
connection for oral cancer in a January 2000 rating decision.  
It issued notice of that decision and of the veteran's 
appellate rights by letter dated February 8, 2000.  The RO 
received the veteran's notice of disagreement in August 2000.  
In response, it issued a statement of the case on May 22, 
2002.  The February 2000 notice letter and May 2002 statement 
of the case were sent to the veteran's address of record.  
There is no indication from documents in the claims folder or 
allegation from the veteran that either communication was 
returned as undeliverable or otherwise not received by the 
veteran.  Pursuant to VA law and regulation, the veteran had 
one year from the date of the notification of the RO's 
adverse determination, at issue, or 60 days from the date of 
the issuance of the statement of the case, whichever is 
later, in which to file his substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 U.S.C.A. § 20.302(b).  The RO received the 
veteran's substantive appeal on February 4, 2003, more than 
one year after notification of the January 2000 rating 
decision and more than 60 days after the issuance of the May 
2002 statement of the case.  Therefore, the substantive 
appeal was not timely filed.  

In his February 2004 correspondence, the veteran related that 
he had numerous medical conditions that interfered with his 
ability to gather additional evidence or occasionally 
prevented him from leaving the house.  He asserted that any 
delay on his part was wholly due to his medical condition.  
However, under VA regulation, the veteran could have filed a 
written request for an extension of time to file his 
substantive appeal due to his medical condition.  38 C.F.R. 
§ 20.303.  There is such request of record.  In addition, the 
Board observes that the veteran has a duly appointed 
representative, who is permitted to file a substantive appeal 
on the veteran's behalf.  38 C.F.R. § 20.301(a).   

In the absence of a timely filed substantive appeal, the 
Board has no jurisdiction to adjudicate the underlying issue 
of service connection for squamous cell carcinoma of the 
floor of the mouth.  38 U.S.C.A. § 7105.  Therefore, the 
appeal must be dismissed.  38 C.F.R. § 20.101(d).  


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



